Citation Nr: 1342637	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-37 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to November 2005.  The Veteran also served on active duty for training from January 2003 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In January 2012, the Veteran testified that he was diagnosed with hemorrhoids at Fort Campbell, Kentucky, during service. While the record contains some service treatment records, the records appear incomplete and there is no formal finding of unavailability.  The Veteran also testified that he was treated by Dr. Robert M. Maughon after service, but records from January 2012 only are in the file.

As VA is required to make reasonable efforts to help a claimant obtain relevant records and as the evidence is insufficient to decide the claim, further development under the duty to assist is needed.







Accordingly, the case is REMANDED for the following action:

1.  Make another request for the service personnel and treatment records from the Tennessee National Guard.

2.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the medical records of Dr. Robert M. Maughon before 2012. 

3.  Afford the Veteran a VA examination to determine:  

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), less likely than not (probability less than 50 percent) that the current hemorrhoids are related to active service from January 2003 to May 2003 and from June 2004 to November 2005.  

Although there is no contemporaneous record of hemorrhoids, the Veteran as a lay person is competent to describe symptoms of hemorrhoids, and the VA examiner must account for the Veteran's statements about the symptoms in service as the symptoms relate to the current diagnosis. 

The Veteran's file must be made available to the VA examiner.






4.  After the above development is completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


